      Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 1 of 6




                                                                                FILED
                               UNITED STATES DISTRICT COURI       MAR 2 0 2019
                                WESTERN DISTRICT OF TEXAS CLERK, US,
                                                                      D?STRCT COURT
                                   SAN ANTONIo DIVISION     WESTERN DISTRI
                                                                          By                        TEXAS

UNITED STATES OF AMERICA                                              4
                                                                                            DEPtJTYC   RK
                                                     §
                                                     §
                  Plaintiff,                        §          INDICTMENT
                                                    §
VS.                                                 §         ) COUNT I:       Via:   21   U.S.C. § 846,
                                                    §         841 (a)(1) & 841 (bXl )(A)/(B)I(C):
JOE ANTHONY RAMIREZ (1),                            §         Conspiracy   to Possess with intent
     aka "HOMEBO"                                   §         to Distribute Heroin and Cocaine
                                                    §           COUNTS 2,3,4: Vio: 21 U.S.C.
                                                              § 841(a)(l) & 841(b)(1)B), 18
ERNEfRIVA3),                                        §         U.S.C. § 2: Aiding and Abetting
     aka "CHATO"                                    §         Possession with intent to Distribute
ROY RAMIR Z JR. (4),                                §         Cocaine
     aka "JR"                                       §
ROY RAMTREZ SR. (5),
     aka "BLACK BABY"
     aka "BLACK"                                    §
ANDREW YBARRA (6),                                  §
     aka "DREW"                                     §
MICHAEL VITAL (7),                                  §
ABEL TREJO                                          §
                                                    §
                 Defendants.


THE GRAND JURY CHARGES:

                                            COUNT ONE
                        [21 U.S.C. § 846, 841(a)(i) & 841(b)(1)(A)/(B)/(C)i

          Beginning on or about May 1, 2018, the exact date unknown, and continuing until the date

of this   indictment, in the Western District of Texas, Defendants,

                       JOE ANTHONY RAMIREZ aka "HOMEBOY" (I),
                          ERNEST RIVAS aka "CHATO" (3),
                           ROY RAMIREZ JR aka "JR" 4),
                  ROY RAMIREZ SR. aka "BLACK BABY" aka "BLACK" (5),
                         ANDREW YBARRA aka "DREW" (6),
                              MICHAEL VITAL (7), and
            Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 2 of 6
J




                                                  ABEL TREJO (8),

     knowingly and intentionally conspired, combined, confederated, and agreed together, and with

     each other, and with others, to commit the following offenses against the United States: to

     distribute a controlled substance, which offense involved heroin, a Schedule              I   Controlled

     Substance, and cOcaine, its salts, optical and geometric isomers, and salts of isomers, a Schedule

     11   Controlled Substance, in violation of Title 21, United States Code Sections 841(a)(l) and

     841 (b)( I )(A), 841 (b)( I )(B) and 841 (b)( I )(C).

          QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN TUE CONSPIRACY

              The quantity of the mixture or substance containing a controlled substance involved in the

     conspiracy and attributable to each Defendant as a result of each Defendant's own conduct and as

     a result of the conduct of other conspirators reasonably foreseeable to each Defendant is as follows:

            DEFENDANT                                               QUANTITY

    Joe Anthony Ramirez (1)             1 kilogram or more of a mixture or substance containing a detectable

                                        amount of heroin;
                                        500 grams or more of a mixture or substances containing a detectable
                                        amount of cocaine, its salts, optical and geometric isomers, and salts
                                        of isomers;

                                        100 grams or more of a mixture or substance containing a detectable
                                        amount of heroin;

    Ernest Rivas (3)                    100 grams or more of a mixture or substance containing a detectable
                                        amount of heroin;

                                        A mixture or substances containing a detectable amount of cocaine,
                                        its salts, optical and geometric isomers, and salts of isomers;

    Roy Ramirez Jr. (4)                 500 grams or more of a mixture oStbstance containing a detectable
                                        amount of cocaine, its salts, optical and geometric isomers, and salts
                                        of isomers;

    Roy Ramirez Sr. (5)                  100 grams or more of a mixture or substance containing a detectable
                                        amount of heroin;
     Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 3 of 6




                                  500 grams or more of a mixture or substance containing a detectable
                                  amount of cocaine, its salts, optical and geometric isomers, and salts
                                  of isomers;

Andrew Ybarra (6)                 100 grams or more of a mixture or substance containing a detectable
                                  amount of heroin;

Michael Vital (7)                 A mixture or substances containing a detectable amount of cocaine,
                                  its salts, optical and geometric isomers, and salts of isomers;

Abel Trejo (8)                    A mixture or substances containing a detectable amount of cocaine,
                                  its salts, optical and geometric isomers, and salts of isomers;



                                      MANNER AND MEANS

        1.       The Joe Anthony Ramirez Drug Trafficking Organization (Ramirez DTO), led by

Joe Anthony Ramirez, was involved in the smuggling and distribution of cocaine and heroin in the

greater San Antonio area.

        2.       When the Ramirez DTO sourced narcotics from any of its suppliers, including

Adrian Hinojosa and Ernest Rivas, the narcotics would be delivered to various residences,

including those of Roy Ramirez Sr. and Andrew Ybarra. Roy Ramirez Jr. would also broker

narcotics deals for Joe Anthony R.antirez by arranging purchases of narcotics with alternate sources

of supply.

       3.        Once the narcotics were delivered, Joe Anthony Rarnirez, Andrew Ybarra, Roy

Ramirez Sr., and other DTO members broke down the narcotics to street-level quantities and

attempted to distribute them as soon as possible.

       4.        Joe Anthony Ramirez often used his telephone to call his retail dealers (including

Roy Ramirezir., Michael Vita), and Abel Trejo) before the narcotics arrived to advise them of the

pending shipment and to take orders from them regarding how much they wished to purchase.




                                                  3
      Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 4 of 6




         5.      Once the narcotics were broken down, Joe Anthony Ramirez called the retail

  dealers to have them pick up the narcotics. If a retail dealer could not drive to where the narcotics

  were broken down, Joe Anthony Ramirez would send Roy Ramirez Sr. to deliver the
                                                                                  narcotics or
 meet with the retail dealer.

         6.     Joe Anthony Ramirez also sent Roy Ramirez Sr. and other DTO members to pick

 up money from the retail dealers if the retail dealers could not drop off the narcotics proceeds at

 the residence of Roy Ramirez Sr.

 All in violation of Title 21, United States Code, Section 846.


                                             COUNT TWO
                    121 U.S.C. § 841(a)(1)    & 841(b)(1)(B) and 18 U.S.C. § 2J

        That on or about November 7, 2018, in the Western District of Texas, Defendants,

                  JOE ANTHONY RAMIREZ aka "HOMEBOY" (1),
                       ROY RAMIREZ JR. aka "JR" (4), and
               ROY RAMIREZ SR. aka "BLACK BABY" aka "BLACK" (5),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture

or substance containing a detectabLe amount of cocaine, its salts, optical and geometric isomers,

and salts of isomers, a Schedule   11   Controlled Substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(B) and 18 U.S.C.      §   2.


                                        COUNT THREE
                   121   U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2J

       That on or about December 6, 2018, in the Western District of Texas, Defendants,

                  JOE ANTHONY RAMIREZ aka "HOMEBOY" (1), and
                               ABEL TREJO (8),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the


                                                   4
       Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 5 of 6




  intent to distribute, a controlled substance, which offense involved a detectable amount of
                                                                                              cocaine,
 its salts, optical and geometric isomcrs, and salts of isomers, a Schedule II Controlled Substance,

 in violation of Title 21, United States Code. Sections 841(a)(1) and 841(b)(1)(C) and 18 U.S.C.
                                                                                                 §

 2.


                                          COUNT FOUR
                    121   U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.C. § 2]

        That on or about December 31, 2018, in the Western District of Texas, Defendants,

                      JOE ANTHONY RAMIREZ aka "HOMEBOY" (1),

                             ERNEST RIVAS aka "CHATO" (3), and
                              ANDREW YBARRA aka "DREW" (6)

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more ofamixture

or substance containing a detectable amount of heroin, a Schedule       I   Controlled Substance, in

violation of Title 21, United States Code, Sections 841 (a)( 1) and 841 (b)( 1 )(B) and 18 U.S.C. 2.
                                                                                                 §


      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                           ISee Fed.R.Crim.P. 32.2]

                                                 I.
                             Dma Violations and Forfeiture Statutes
               Title 21 USC § 841(a)(1), (b)(1)(A), (b)(1)(B), (b)(1)(C), and 846,
              subject to forfeiture pursuant to Title 21 USC § 853(a)(1) and (2)1

       As a result of the foregoing criminal violations set forth in the Counts One through Four

above, the United States of America gives notice to the Defendants of its intent to seek the

forfeiture of the properties described below upon conviction pursuant to Fed. R. Crim. P. 32.2 and

Title 21 U.S.C. § 853(a)(l) and (2), which states:

       Title 21 U.S.C. § 853. Criminal forfeitures
               (a) Property subject to criminal forfeitures.
              Any person convicted     of a violation of this subchapter or subchapter II of this

                                                 LI
      Case 5:19-cr-00185-FB Document 40 Filed 03/20/19 Page 6 of 6




                chapter punishable by imprisonment for more than one year shall forfeit to the
                United States, irrespective of any provision of State law.--
                       (1) any property constituting, or derived from, any proceeds the person
                       obtained, directly or indirectly, as the result of such violation;
                       (2) any of the persons property used, or intended to be used, in any
                       maimer or part, to commit, or to facilitate the commission of such
                       violation;.

 This Notice of Demand fOr Forfeiture includes, but is not limited to the following
                                                                                    properties
 described in Paragraph ii:
                                             IL
                                      Real Pronertics

        Real Property located and situated at 406 Ferguson Ave., San Antonio, Bexar
       County, Texas, with all buildings, appurtenances, and improvements thereon and
       any and all surface afid sub-surface tights, title, and interestsif any, and being more
       fully described as follows:

       NCB 1538 BLK 16 LOT        ii.
       Real Property located and situated at 445 Cooper St., San Antonio, Bexar
       County, Texas, with all buildings, appurtenances, and improvements thereon and
       any and all surface and sub-surface rights, title, and interests, if any, and being more
       fully described a follows:

       NCB 1601 BLK 3 LOT 47, 48, 49 & W 12.5 FT of5O.


                                              A 11U.!



                                                                                    JURY


JOHN F. BASH
UNITED STATES ATTORNEY

BY:
      ERIC FUCH
      Assistant United States Attorney
